Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Only those claims which are amended are shown below; all other allowed claims remain the same in the record. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Rothery (Reg. No. 35,340), on December 27, 2021.  

Listing of Claims:
1. 	(Currently Amended) An enclosure configured to at least partially surround at least one library access opening to permit access to an interior of an enclosed electronic data storage library, where the enclosed electronic data storage library contains electronic data storage devices and components to read the electronic data storage devices, the at least one library access opening having a movable panel, the enclosure comprising: 
at least one surface configured to surround the at least one library access opening and form a chamber; 
a working opening in a surface of the enclosure configured and adapted to be aligned with and be oppositely facing at least a portion of the at least one library access 
at least one enclosure access opening in the at least one surface to permit access to an interior of the chamber, wherein the enclosure provides a chamber of sufficient size to permit a technician to enter the interior of the enclosure through the access opening, wherein the enclosure access opening is openable and closeable, and is positioned in a different location than the working opening,
wherein the enclosure is configured to enclose only partially the enclosed electronic data storage library including one side of the enclosed electronic data storage library to resist environmental conditions exterior of the enclosure from intruding into the chamber of the enclosure and the interior of the enclosed electronic data storage library, and is further configured to permit environmental conditions from within the interior of the enclosed electronic data storage library to intrude into the chamber of the enclosure.

8. 	(Currently Amended) A temporary enclosure configured to at least partially surround at least one library access opening to permit access to an interior of an enclosed electronic data storage library, where the enclosed electronic data storage library contains electronic data storage devices and components to read the electronic data storage devices, the at least one library access opening having a movable panel, the enclosure comprising: 
at least one surface configured to surround the at least one library access opening and form a chamber, the surface formed of a flexible material; 

at least one enclosure access opening in the at least one surface to permit access to an interior of the chamber, wherein the enclosure provides a chamber of sufficient size to permit a technician to enter the interior of the enclosure through the access opening, wherein the enclosure access opening is openable and closeable, and is positioned in a different location than the working opening,
wherein the enclosure is configured to not enclose the entire enclosed data storage library and is configured to be readily deployable to form the chamber and readily collapsible for repositioning the enclosure, the enclosure further configured when deployed to resist environmental conditions from intruding into the chamber of the enclosure and the interior of the enclosed electronic data storage library, and is further configured to permit environmental conditions from within the interior of the enclosed electronic data storage library to intrude into the chamber of the enclosure.

15. (Currently Amended) A system comprising: 
an enclosed electronic data storage library having at least one environmental conditioning unit configured to control at least one environmental condition within the enclosed electronic data storage library, wherein the enclosed electronic data storage library is configured to read and receive media associated with one or more electronic data storage devices, and further wherein the enclosed electronic data storage library comprises at least one access opening for accessing an interior of the enclosed data storage library, the enclosed electronic data storage library having a movable panel associated with the at least one access opening; and 
an enclosure configured to surround the at least one access opening of the enclosed electronic data storage library and form a chamber, the enclosure comprising:
 a working opening formed in a surface of the enclosure configured and adapted to be aligned with and oppositely facing at least a portion of the access opening, the working opening to permit movement of the moveable panel through the working opening to permit access to the interior of the enclosed electronic data storage library, an enclosure opening formed in the enclosure to permit a person access to the chamber of the enclosure, wherein the enclosure provides a chamber of sufficient size to permit a technician to enter the interior of the enclosure through the access opening, the enclosure opening being openable and closeable and positioned in a different location than the working opening, 
wherein the enclosure does not enclose the entire enclosed electronic data storage library and forms a barrier to resist environmental conditions outside the enclosed electronic data storage library from intruding into the interior of the enclosed electronic data storage library when the movable panel is moved to expose the at least one access opening, and is further configured to permit environmental conditions from within the interior of the enclosed electronic data storage system to intrude into the chamber of the enclosure when the movable panel is moved to expose the at least one access opening.

Examiner's Statement of Reasons for Allowance

Applicant has amended the claims to include clarifying language of claims 1, 8, and 15 to more closely align the independent claims with each other. Attorney for applicant, Brian Rothery, has approved an examiner’s amendment to add an element where the size of the chamber and opening is large enough to allow a technician to enter the chamber. Applicant’s arguments, filed on October 18, 2021 argue that Tanimoto does not teach that an enclosure encloses only partially the enclosed electronic data storage library. Examiner agrees with this argument and also agrees that Tanimoto does not teach a data storage library. Examiner agrees that Tanimoto does not teach an enclosure that resists environmental conditions exterior of the enclosure from intruding into the chamber of the enclosure and the interior of the enclosed electronic data storage library. Tanimoto does teach that the pressure inside the clean booth is higher than the surrounding air, but Tanimoto is silent on the air inside an electronic data storage library (inlet pass box 8).  Examiner also agrees that Broome nor Tanimoto, fails to teach an enclosure that encloses only partially the enclosed electronic data storage library including one side of the enclosed electronic data storage library as recited by the independent claims.  Thus, the applicant’s arguments are fully considered and are persuasive. Given the filed terminal disclaimer, the double patenting rejection is withdrawn. 
The pertinent prior art of Templeton (US PG Pub. No. 20160022104) teaches an air shower system that allows a person to enter through a door where through a pumping system keeps air moving through a shower area and maintain a sterile environment.  Like Tanimoto, Templeton is deficient on the same arguments above. 
No other prior art could be found that teaches the claim elements of independent claims 1, 8, and 15. 
It is for these reasons that the applicant’s invention is novel and non-obvious over the prior art of record and stated herein.  Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD G ERDMAN whose telephone number is (571)270-0177. The examiner can normally be reached Mon - Fri 7am - 5pm EST; Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo can be reached on (571) 272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD G ERDMAN/Primary Examiner, Art Unit 2116